Exhibit 10.02

 

FLEXTRONICS INTERNATIONAL USA, INC.

AMENDED AND RESTATED SPECIAL DEFERRED COMPENSATION PLAN

 

  1. Purpose.

 

Flextronics International USA, Inc. (the “Company”) hereby amends and restates
in its entirety the Flextronics International USA, Inc. Special Deferred
Compensation Plan (as amended and restated, the “Plan”). The Plan sets forth the
terms of an unfunded deferred compensation plan for a select group of
management, highly compensated employees, directors and persons who have been
part of a select group of management, highly compensated employees or directors
of Company who may agree, pursuant to the Deferral Agreements, to defer certain
compensation otherwise due to them. It is intended that the Plan constitute an
unfunded “top hat plan” for purposes of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). The Plan will be administered and construed
in accordance with Section 409A of Code and any administrative guidance issued
thereunder.

 

  2. Definitions.

 

The following terms used in the Plan shall have the meanings set forth below:

 

(a) “Affiliate” means, with respect to the Company, any entity directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the Board in which the Company or an Affiliate
has an interest.

 

(b) “Agreement Date” shall mean May 18, 2004, or such other date designated as
the Agreement Date in the applicable Deferral Agreement.

 

(c) “Beneficiary” shall mean any person, persons, trust or other entity
designated by a Participant to receive benefits, if any, under the Plan upon
such Participant’s death. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or Plan Administrator.

 

(d) “Board” shall mean the Board of Directors of Flextronics International Ltd.

 

(e) “Change of Control” shall mean (i) a merger or consolidation of the
Flextronics International Ltd. in which its voting securities immediately prior
to the merger or consolidation do not represent, or are not converted into
securities that represent, a majority of the voting power of all voting
securities of the surviving entity immediately after the merger or
consolidation, (ii) the sale, lease, conveyance or other disposition of all or
substantially all of the Flextronics International Ltd’s assets as an entirety
or substantially as an entirety to any person, entity or group acting in
concert; (iii) any transaction or series of transactions (as a result of a



--------------------------------------------------------------------------------

tender offer, merger, consolidation or otherwise) that results in, or that is in
connection with, any person, entity or group acting in concert becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) directly or indirectly, of more than 50% of the aggregate voting power
of all classes of shares of Flextronics International Ltd; or (iv) a liquidation
and winding up of the business of Flextronics International Ltd.

 

(f) “Claimant” shall have the meaning set forth in Section 9(a).

 

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(h) “Committee” shall mean the Compensation Committee appointed by the Board.

 

(i) “Company” shall mean Flextronics International USA, Inc., any successor to
all or a major portion of the Company’s assets or business that assumes the
obligations of the Company, and any other corporation or unincorporated trade or
business that has adopted the Plan with the approval of the Company, and is a
member of the same controlled group of corporations or the same group of trades
or businesses under common control (within the meaning of Code sections 414(b)
and 414(c)) as the Company, or an affiliated service group (as defined in Code
section 414(m)) which includes the Company, or any other entity required to be
aggregated with the Company pursuant to regulations under Code sections 414(o)
and 409A or any other affiliated entity that is designated by the Company as
eligible to adopt the Plan.

 

(j) “Deferral Account” shall mean the recordkeeping account, and any
sub-accounts determined by the committee or Plan Administrator to be necessary
or appropriate for the proper administration of the Plan, established and
maintained by the Company in the name of a Participant as provided in
Section 4(c) for compensation payable to a Participant pursuant to a Deferral
Agreement.

 

(k) “Deferral Agreement” shall mean an agreement executed by the Participant and
the Company, in such form as approved by the Committee or the Plan
Administrator, and as may be revised from time to time with respect to any one
or more Participants by or at the direction of the Committee or Plan
Administrator, whereby (A) the Participant (i) agrees to receive certain types
of compensation in the future pursuant to the provisions of this Plan,
(ii) elects to defer future compensation such Participant would otherwise be
entitled to receive in cash from the Company, including an amount or percentage
of compensation to be deferred, and/or (iii) makes such other elections as are
permitted and provides such other information as is required under the Plan, and
(B) the Participant specifies a schedule according to which the Participant will
receive payout of his or her compensation that is payable in the future under
this Plan. Each Deferral Agreement shall incorporate by its terms the provisions
of this Plan.

 

(l) “Disabled” shall mean a Participant who (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a

 

-2-



--------------------------------------------------------------------------------

continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer. This definition shall be
construed and administered in accordance with the requirements of Code
Section 409A(a)(2)(C).

 

(m) “Fair Market Value” shall mean, on a given date of valuation, (i) with
respect to any mutual fund, the closing net asset value as reported in The Wall
Street Journal with respect to the date of valuation and (ii) with respect to a
security traded on a national securities exchange or the NASDAQ National Market,
the closing price on the date of valuation as reported in The Wall Street
Journal.

 

(n) “Hypothetical Investments” shall have the meaning set forth in Section 4(d).

 

(o) “Manager” shall have the meaning set forth in Section 4(d).

 

(p) “Officers” shall have the meaning set forth in Section 8(b)(ii).

 

(q) “Participant” shall mean a present or former employee or director of the
Company who participates in this Plan and any other present or former employee
or director designated from time to time by the Committee.

 

(r) “Pay Day” shall mean, for each Participant, the day on which the Company is
required, by the terms of the applicable Deferral Agreement form or any other
agreement between the Participant and the Company, to credit an amount to the
Participant’s Deferral Account under this Plan.

 

(s) “Plan” shall mean this Flextronics International USA, Inc. Amended and
Restated Special Deferred Compensation Plan.

 

(t) “Plan Administrator” shall mean the Plan Administrator, if any, appointed
pursuant to Section 3(a).

 

(u) “Plan Effective Date” shall mean May 18, 2004.

 

(v) “Released Party” shall have the meaning set forth in Section 8(b)(iii).

 

(w) “Separation from Service” shall mean the cessation of a Participant’s
employment with the Company, other than by death or Disability. This definition
shall be construed and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(i).

 

(x) “Specified Employee” shall mean a key employee (as defined in Code
Section 416(i) without regard to paragraph 5 thereof) of Flextronics
International Ltd., for so long as any of its stock is publicly traded on an
established securities market or otherwise. This definition shall be construed
and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(i).

 

-3-



--------------------------------------------------------------------------------

(y) “Trust” shall mean any trust or trusts established or designated by the
Company pursuant to Section 5(a) to hold assets in connection with the Plan.

 

(z) “Trustee” shall have the meaning set forth in Section 5(a).

 

(aa) “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. This definition shall be construed
and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(ii).

 

  3. Authority and Administration of the Committee and Plan Administrator.

 

(a) Authorization of Committee or Plan Administrator. The Committee shall
administer the Plan and may select one or more persons to serve as the Plan
Administrator. The Plan Administrator shall have authority to perform any act
that the Committee is entitled to perform under this Plan, except to the extent
that the Committee specifies limitations on the Plan Administrator’s authority.
The initial Plan Administrator shall be the Company’s Treasurer. Any person
selected to serve as the Plan Administrator may, but need not, be a Committee
member or an officer or employee of the Company. However, if a person serving as
Plan Administrator or a member of the Committee is a Participant, such person
may not decide or vote on a matter affecting his interest as a Participant.

 

(b) Administration by Committee or Plan Administrator. The Committee or Plan
Administrator shall administer the Plan in accordance with its terms, and shall
have all powers necessary to accomplish such purpose, including the power and
authority to reasonably construe and interpret the Plan, to reasonably define
the terms used herein, to reasonably prescribe, amend and rescind rules and
regulations, agreements, forms, and notices relating to the administration of
the Plan, and to make all other determinations reasonably necessary or advisable
for the administration of the Plan. The Committee or Plan Administrator may
appoint additional agents and delegate thereto powers and duties under the Plan.

 

  4. Deferral Agreements and Deferral Accounts.

 

(a) Deferral Agreement. The Company and any Participant may agree to defer all
or a portion of his or her compensation, under the terms provided in any
Deferral Agreement form provided to the Participant in accordance with the Plan,
by executing a completed Deferral Agreement on or before the relevant Agreement
Date. The Deferral Agreement form shall establish for each Participant the
amount and type of compensation (including bonuses and/or salary) that may be
deferred pursuant to the Plan and such determination will be reflected on the
relevant Deferral Agreement form, and may establish maximum or minimum amounts
of aggregate deferrals that may be elected for a Participant. A Participant
shall not be entitled to vary any term that is set forth in the Deferral
Agreement form except to the extent that the form of Deferral Agreement itself
permits variations.

 

-4-



--------------------------------------------------------------------------------

(b) Establishment of Deferral Accounts. The Committee or Plan Administrator
shall establish a Deferral Account for each Deferral Agreement. Each Deferral
Account shall be maintained for the Participant solely as a bookkeeping entry by
the Company to evidence unfunded obligations of the Company. The Participant
shall be 100% vested in the Participant’s Deferral Account at all times, except
to the extent otherwise specified in the applicable Deferral Agreement. A
Participant’s Deferral Account shall be credited with the amounts required to be
credited to the Participant’s Deferral Account pursuant to the Participant’s
initial Deferral Agreement or pursuant to any subsequent Deferral Agreement
entered into by that Participant and the Company, in each case, less the amount
of federal, state or local tax required by law to be withheld with respect to
the such amounts, unless such withholding is provided from another source, and
shall be adjusted for Hypothetical Investment results as described herein.

 

(c) Hypothetical Investments and Managers. Subject to the provisions of
Section 4(g), amounts credited to a Deferral Account shall be deemed to be
invested, at the Participant’s direction from time to time, in one or more
hypothetical investments selected from a list established by the Committee or
Plan Administrator (“Hypothetical Investments”). A Participant may select
Hypothetical Investments or may select an investment manager (a “Manager”) from
a list established by the Committee or Plan Administrator, and the Manager will
then select Hypothetical Investments on behalf of the Participant. The Committee
or Plan Administrator shall be liberal and shall include Hypothetical
Investments and Managers representing a wide variety of investment alternatives.
Hypothetical Investments shall include only mutual funds and publicly traded
stocks and bonds. The Committee or Plan Administrator shall consider requests
from any Participant to add to the initial list of Hypothetical Investments and
Managers and shall satisfy such requests if they are reasonably acceptable to
the Committee or Plan Administrator. The Committee or Plan Administrator may
change or discontinue any Hypothetical Investment or Manager if reasonably
necessary to satisfy business objectives of the Company or its Affiliates;
provided that, following a Change of Control, neither the Committee nor the Plan
Administrator may change or modify the investment options existing immediately
prior to such Change of Control in any manner that is adverse to the
Participants. No Hypothetical Investments may be made in any debt or equity
issued by Flextronics International Ltd. or its Affiliates.

 

(d) List of Hypothetical Investments and Managers. An initial list of
Hypothetical Investments and Managers shall be established by the Board, the
Committee or the Plan Administrator and the list, as it may be changed and exist
from time to time, shall be provided to each Participant in connection with the
initial Deferral Agreement.

 

(e) Investment of Deferral Accounts. As provided in Sections 4(d) and 5(b), each
Deferral Account shall be deemed to be invested in one or more Hypothetical
Investments as of the date of the deferral or credit, as the case may be. The
amounts of hypothetical income, appreciation and depreciation in value of the
Hypothetical Investments shall be credited and debited to, or otherwise
reflected in, such Deferral Account from time to time in accordance with
procedures established by the Committee or Plan Administrator. Unless otherwise
determined by the Committee or Plan Administrator, amounts credited to a
Deferral Account shall be deemed invested in Hypothetical Investments as of the
date so credited.

 

-5-



--------------------------------------------------------------------------------

(f) Allocation and Reallocation of Hypothetical Investments. A Participant may
allocate and reallocate amounts credited to his or her Deferral Account to one
or more of the Hypothetical Investments or Managers authorized under the Plan.
Subject to the rules established by the Committee or Plan Administrator, a
Participant may reallocate amounts credited to his or her Deferral Account to
other Hypothetical Investments or other Managers by filing with the Committee or
Plan Administrator a notice, in such form as may be specified by the Committee
or Plan Administrator; provided that such reallocation shall not be permitted
more than once per calendar month without the written consent of the Committee
or Plan Administrator; provided further that the Committee or Plan Administrator
shall be reasonable in accommodating requests for mid-month allocations. The
Committee or Plan Administrator may direct the Managers accordingly; provided,
however, that a Manager may reallocate amounts credited to a Deferral Account
for which it has responsibility at any time without limitation. No Participant
shall have the right, at any time, to direct a Manager to enter into specific
transactions in connection with his or her Deferral Account; provided that this
provision shall not prohibit the Participant from communicating with the Manager
regarding Hypothetical Investments, including communication regarding preferred
Hypothetical Investment objectives. Each Manager shall have the power to acquire
and dispose of such Hypothetical Investments as the Manager determines necessary
in connection with its portfolio. The Committee or Plan Administrator may
restrict or prohibit reallocation of amounts deemed invested in specified
Hypothetical Investments or invested by specified Managers to comply with
applicable law or regulation.

 

(g) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Hypothetical Investments are to be used
for measurement purposes only. A Participant’s election of any such Hypothetical
Investments, the allocation of such Hypothetical Investments to his or her
Deferral Account, the calculation of additional amounts and the crediting or
debiting of such amounts to a Participant’s Deferral Account shall not be
considered or construed in any manner as an actual investment of his or her
Deferral Account in any such Hypothetical Investments. In the event that the
Company or the Trustee, in its own discretion, decides to invest funds in any or
all of the Hypothetical Investments, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant’s
Deferral Account shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company or the Trust.
The Participant shall at all times remain an unsecured creditor of the Company.

 

  5. Establishment of Trust.

 

(a) The Trust Agreement. The Company has entered into a Trust Agreement for the
Plan, providing for the establishment of a trust to be held and administered by
a trustee (the “Trustee”) designated in the Trust Agreement (the “Trust”). The
Trustee shall be the agent for purposes of such duties delegated to the Trustee
by the Committee or Plan Administrator as set forth in the Trust Agreement. The
Trust shall be irrevocable.

 

(b) Funding the Trust. On the relevant Pay Day, the Company shall deposit into
the Trust cash or other assets, as specified in the applicable Deferral
Agreement, equal to the aggregate amount required to be credited to the
Participant’s Deferral Account for that Pay Day, less applicable taxes required
to be withheld, if any. The assets of the Trust shall remain subject

 

-6-



--------------------------------------------------------------------------------

to the claims of the general creditors of the Company in the event of an
insolvency of the Company.

 

(c) Taxes and Expenses of the Trust. The Committee and the Plan Administrator
shall make all investment decisions for the Trust, and no Participant shall be
entitlement to direct any investments of the Trust. All taxes on any gains and
losses from the investment of the assets of the Trust shall be recognized by the
Company and the taxes thereon shall be paid by the Company and shall not be
recovered from the Deferral Accounts or the Trust. The third-party
administrative and investment expenses of the Plan and the Trust, including
expenses charged by the Trustee to establish the Trust and the Trustee’s annual
fee per Deferral Account, shall be paid by the Company, and shall neither be
payable by Trustee from the Trust nor reduce any Deferral Accounts; provided
that any Managers’ fees or other expenses incurred with respect to particular
Hypothetical Investment or any asset of the Trust which corresponds to a
particular Hypothetical Investment shall be charged to the Deferral Account that
is deemed invested in such Hypothetical Investment. No part of the Company’s
internal expenses to administer the Plan, including overhead expenses, shall be
charged to the Trust or the Deferral Accounts.

 

  6. Settlement of Deferral Accounts.

 

The Company shall pay or direct the Trustee to pay the net amount credited to a
Deferral Account as elected by the Participant in the Participant’s Deferral
Agreement. Except for payouts due to the death, Disability or Separation from
Service of the Participant, no payout of amounts credited to a Participant’s
Deferral Account shall occur prior to the first anniversary of the Deferral
Agreement. Except as otherwise provided in the a the applicable Deferral
Agreement, a Participant may, if allowed by the Committee in its sole
discretion, redefer the payout of his Deferral Account one or more times;
provided, that (i) such redeferral may not take effect until at least 12 months
after the date on which such election is made; (ii) in the case of an election
related to any payment other than a payment that would be made upon the
Participant’s death, Disability, or the occurrence of an Unforeseeable
Emergency, the first payment with respect to which such election is made must be
deferred for a period of not less than 5 years from the date such payment would
otherwise have been made; and (iii) any election that would affect a scheduled
payout may be made not less than 12 months prior to the date of the first
scheduled payout date. The preceding restrictions on redeferrals shall be
construed and administered in accordance with the requirements of Code
Section 409A(a)(4)(C). No Participant shall be entitled to accelerate the time
or schedule of any payment under the Plan, except where an acceleration would
not result in the imposition of additional tax under Code Section 409A.

 

(a) Payment in Cash or Securities. The Company shall settle a Participant’s
Deferral Account, and discharge all of its obligations to pay deferred
compensation under the Plan with respect to such Deferral Account, by payment of
cash in an amount equal to or, at the option of the Committee or Plan
Administrator, in marketable securities selected by the Committee or Plan
Administrator with a Fair Market Value equal to the net amount credited to the
applicable Deferral Account. Any such distributions to a Participant shall
reduce the Company’s obligations under the Plan to such Participant. The
Company’s obligation under the Plan may be satisfied by distributions from the
Trust.

 

-7-



--------------------------------------------------------------------------------

(b) Timing of Payments.

 

(i) Payments in settlement of a Participant’s Deferral Account may be
distributed no earlier than the Participant’s Separation from Service,
Disability, death, a specified time (or pursuant to a fixed schedule) specified
in the applicable Deferral Agreement, or the occurrence of an Unforeseeable
Emergency. In the case of a Participant who is a Specified Employee, a payment
on account of Separation from Service may not be made before the date which is 6
months after the date of Separation from Service (or, if earlier, the date of
the Participant’s death). In such event, the single lump sum payment or any
installment payments that otherwise would have been payable within such six
(6) month period, will be paid as soon as administratively practicable after
such six (6) month period.

 

(ii) Payments in settlement of a Deferral Account shall be made as soon as
practicable after the date or dates (including upon the occurrence of specified
events), and in such number of installments, as directed by the Participant in
the Participant’s Deferral Agreement, unless otherwise provided in this
Section 6. All amounts needed for a payment shall be deemed withdrawn from the
Hypothetical Investments as close in time as is practicable to the requested
payment date. If a Participant has elected to receive installment payments, the
amount of the distribution payable is based upon the value of the Deferral
Account at the time of the installment payment date and shall act to reduce
Hypothetical Investments in the following order: (A) cash and money market
accounts, and (B) each other Hypothetical Investment on a pro rata basis, based
on the value of the Participant’s Deferral Account. For purposes of a redeferral
election as permitted under this Section 6, an election to receive installment
payments shall be treated as an election to receive a series of separate
payments. If a Participant has elected to receive partial payments of the amount
in his or her Deferral Account, unpaid balances shall continue to be deemed to
be invested in the Hypothetical Investments that such Participant has designated
pursuant to Section 4(d) or 4(f).

 

(iii) Except as provided otherwise in the applicable Deferral Agreement, in the
event of a Participant’s death prior to the payment of all net amounts credited
to his or her Deferral Account, such amounts shall be paid to the Participant’s
designated Beneficiary in a single lump sum as soon as practicable after the
Participant’s death. If a Participant fails to designate a Beneficiary or if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, the Participant’s designated
Beneficiary shall be the executor or personal representative of the
Participant’s estate, if a probate proceeding is open at the time for the
distribution(s), and otherwise shall be the person(s) who would be entitled to
the distribution(s) under the Participant’s last will and /or revocable trust
(if such will distributes the residuary estate to such trust) and otherwise to
the person(s) who would inherit the Participant’s property under the law of the
Participant’s last domicile. If the Committee or Plan Administrator has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee or Plan Administrator shall have the right, exercisable in its
discretion, to withhold such payments until this matter is resolved to the
Committee’s or Plan Administrator’s satisfaction. The payment of benefits under
the Plan to a Beneficiary shall fully and completely discharge the Company from
all further obligations under this Plan with respect to the Participant, and
such Participant’s interest in the Plan shall terminate upon such full payment
of benefits.

 

-8-



--------------------------------------------------------------------------------

(iv) Irrespective of any elections made by a Participant, if the Committee or
Plan Administrator determines that a Participant has become Disabled, the net
amount credited to a Participant’s Deferral Account shall be paid out in a
single lump sum to the Participant.

 

(c) Unforeseeable Emergency. Other provisions of the Plan notwithstanding, if
the Committee or Plan Administrator determines that the Participant has an
Unforeseeable Emergency, the Committee or Plan Administrator shall direct the
immediate lump sum payment to the Participant of vested amounts that the
Committee or Plan Administrator determines to be necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). The preceding sentence shall be
construed and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(ii). If a Participant has suffered an Unforeseeable
Emergency, the Plan Administrator shall authorize the cessation of deferrals by
such Participant under the Plan.

 

(d) Distribution upon Income Inclusion under Code Section 409A. If, for any
reason, it is has been determined that the Plan fails to meet the requirements
of Code Section 409A and the regulations promulgated thereunder, the Committee
or the Plan Administrator shall distribute to the Participant the portion of the
Participant’s Deferral Account that is required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and the regulations promulgated thereunder.

 

(e) Effect on Deferral Account. A Participant’s Deferral Account shall be
debited to the extent of any distributions to the Participant pursuant to this
Section 6.

 

  7. Amendment and Termination.

 

(a) Amendment. The Committee, Plan Administrator or the Board may, with
prospective or retroactive effect, amend or alter the Plan (i) if the Internal
Revenue Service determines that any amounts deferred under the Plan are
includible in the Participant’s gross income prior to being paid out to the
Participant, or (ii) any time, if determined to be necessary, appropriate or
advisable in response to administrative guidance issued under Code Section 409A
or to comply with the provisions of Code Section 409A; provided that, upon an
event described in clause (i), the Company may accelerate distributions under
this Plan but may not otherwise alter any Participant’s rights under this Plan;
and provided further that, following a Change of Control, the Plan will not be
subject to amendment or alteration without the prior written consent of each
Participant who would be materially adversely affected by such action; and
provided further that, the Company may accelerate distributions under this Plan
only where doing so would not result in the imposition of additional tax under
Code Section 409A.

 

(b) Termination. Notwithstanding any other provision to the contrary and except
as may otherwise be provided by the Committee or Plan Administrator, the Plan
shall terminate as soon as possible following the payment of all amounts in
respect of all Deferral Accounts.

 

-9-



--------------------------------------------------------------------------------

  8. General Provisions.

 

(a) Limits on Transfer of Awards. Other than by will, the laws of descent and
distribution, or by appointing a Beneficiary, no right, title or interest of any
kind in the Plan shall be transferable or assignable by a Participant (or the
Participant’s Beneficiary) or be subject to alienation, anticipation,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or the Participant’s Beneficiary. Any
attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take any
other action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.

 

(b) Waiver, Receipt and Release.

 

(i) As between the Participant and the Company, a Participant and the
Participant’s Beneficiary shall assume all risk (other than gross negligence of
the Company or the Committee or Plan Administrator, or breach by the Company of
the terms of this Plan) in connection with the Plan, Trust design,
implementation or administration, Hypothetical Investment decisions made by the
Participant or the Participant’s Manager and the resulting value of the
Participant’s Deferral Account, the selection and actions of the Trustee or any
other third party providing services to the Company or the Trust in connection
with the Plan or Trust (including their administrative and investment expenses),
including any income taxes of the Participant or Participant’s Beneficiary
relating to or arising out of his or her participation in the Plan, and neither
the Company nor the Committee or Plan Administrator shall be liable or
responsible therefor other than as provided in Section 5(c); provided, however,
that the Company shall indemnify each Participant for any additional 20% tax
imposed under Code Section 409A and any additional interest resulting from an
inclusion in income under Code Section 409A as a result of any actions of the
Company in administering or carrying out the purposes of the Plan.

 

(ii) As a condition of being a Participant in the Plan, each Participant must
sign a waiver (which may be a part of the Deferral Agreement) releasing the
Company and its Affiliates, the Committee, the Plan Administrator, officers of
the Company or its Affiliates (the “Officers”) and the Board from any claims and
liabilities regarding the matters to which the Participant has assumed the risk
as set forth in this Section. Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for compensation deferred and
relating to the Deferral Account to which the payments relate against the
Company or any Affiliate or the Committee or Plan Administrator, and the
Committee or Plan Administrator may require such Participant or Beneficiary, as
a condition to such payments, to execute a waiver, receipt and release to such
effect.

 

(iii) As a condition of being a Participant in the Plan, each Participant must
sign a waiver releasing the Trustee and each of its Affiliates (each, a
“Released Party”) against any and all loss, claims, liability and expenses
imposed on or incurred by any Released Party as a result of any acts taken or
any failure to act by the Trustee, where such act or failure to act is in
accordance with the directions from the Committee or Plan Administrator or any
designee of the Committee or Plan Administrator.

 

-10-



--------------------------------------------------------------------------------

(iv) Subject only to the Company’s indemnification of Participants provided in
Section 8(b)(i), each Participant agrees to pay any taxes, penalties and
interest such Participant or Beneficiary may incur in connection with his or her
participation in this Plan, and further agrees to indemnify the Company and its
Affiliates, the Committee, the Plan Administrator, Officers the Board, and the
Company’s agents for such taxes, penalties and interest the Participant or
Participant’s Beneficiary incurs and fails to pay and for which the Company is
made liable by the appropriate tax authority.

 

(c) Unfunded Status of Awards, Creation of Trusts. The Plan is intended to
constitute an unfunded plan for deferred compensation and each Participant shall
rely solely on the unsecured promise of the Company for payment hereunder. With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company.

 

(d) Participant Rights. No provision of the Plan or transaction hereunder shall
confer upon any Participant any right or impose upon any Participant any
obligation to be employed by the Company or an Affiliate, or to interfere in any
way with the right of the Company or an Affiliate to increase or decrease the
amount of any compensation payable to such Participant. Subject to the
limitations set forth in Section 8(c) hereof, the Plan shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
assigns.

 

(e) Tax Withholding. The Company shall have the right to deduct from amounts
otherwise credited to or paid from a Deferral Account any sums that federal,
state, local or foreign tax law requires to be withheld.

 

(f) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of California, without giving effect to principles of
conflicts of laws to the extent not pre-empted by federal law.

 

(g) Limitation. A Participant and the Participant’s Beneficiary shall assume all
risk in connection with (i) the performance of the Managers, (ii) the
performance of the Hypothetical Investments and (iii) the tax treatment of
amounts deferred under or paid pursuant to the Plan, and the Company, the
Committee, the Plan Administrator, and the Board shall not be liable or
responsible therefor.

 

(h) Construction. The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of any of the terms and provisions of
the Plan. Whenever appropriate, words used in the singular shall include the
plural or the plural may be read as the singular.

 

(i) Severability. In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable, and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been inserted herein.

 

-11-



--------------------------------------------------------------------------------

(j) Status. The establishment and maintenance of, or allocations and credits to,
the Deferral Account of any Participant shall not vest in any Participant any
right, title or interest in or to any Plan or Company assets or benefits except
at the time or times and upon the terms and conditions and to the extent
expressly set forth in the Plan and in accordance with the terms of any Trust.

 

(k) Spouse’s Interest. The interest in the benefits hereunder of a Participant’s
spouse who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

(l) Successors. The provisions of the Plan shall bind the Company and its
successors.

 

  9. Claims Procedures.

 

(a) Presentation of Claim. If any person does not believe that he or she has
received Plan benefits to which the person is entitled or believes that
fiduciaries of the Plan have breached their duties or that the Plan is not being
operated properly or that his or her legal rights have been or are being
violated with respect to the Plan, such person (a “Claimant”) must file a
written claim with the Committee or Plan Administrator under the procedures set
forth in this Article. The procedures in this Article shall apply to all claims
that any person has with respect to the Plan, including claims against
fiduciaries and former fiduciaries, unless the Committee or Plan Administrator
determines, in its sole discretion, that it does not have the power to grant, in
substance, all relief reasonably being sought by the Claimant. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days after such notice was received by the Claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the benefit or other determination desired by the Claimant.
The claim must be accompanied with sufficient supporting documentation for the
benefit or other determination requested by the Claimant.

 

(b) Notification of Decision. The Committee or Plan Administrator shall consider
a Claimant’s claim and shall notify the Claimant in writing within twenty-five
(25) days of receipt of the claim that either:

 

(i) the Claimant’s requested determination has been made, and that the claim for
benefits has been allowed in full (or if the claim was not filed for benefits,
those steps the Company has taken or will take in connection with the
determination); or

 

(ii) the Committee or Plan Administrator has reached a conclusion contrary, in
whole or in part, to the Claimant’s requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant:

 

(A) specific reason or reasons the claim was denied;

 

(B) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

-12-



--------------------------------------------------------------------------------

(C) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

(D) an explanation of the claim review procedure set forth below.

 

(c) Review of a Denied Claim. Within sixty (60) days (180 days for a Disability
claim) after receiving a notice from the Committee or Plan Administrator that a
claim has been denied in whole or in part, but not thereafter, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee or
Plan Administrator a written request for a review of the denial of the claim.
Thereafter, but not later than thirty (30) days after the request for review is
filed, the Claimant (or the Claimant’s duly authorized representative):

 

(i) may upon reasonable request and free of charge, have reasonable access to,
and copies of, all pertinent documents, records and other information in the
Company’s possession; and

 

(ii) will be informed of such other matters as the Committee or Plan
Administrator deems relevant.

 

The Committee or Plan Administrator shall conduct a full and fair review of the
claim and the initial adverse benefit determination and notify the Claimant in
writing of its decision within sixty (60) days (45 days for a Disability claim)
after receipt of Claimant’s request for a review. In the case of an adverse
benefit determination, the notification shall set forth (1) the specific reason
or reasons for the adverse determination, (2) reference to the specific Plan
provisions on which the determination is based, (3) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits, and (4) a statement describing the
voluntary arbitration procedures offered under the Plan and the right to bring
an action under Section 502(a) of ERISA.

 

(d) Elective Arbitration. If a Claimant’s claim described in Section 9(a) is
denied pursuant to Sections 9(b) and 9(c) (an “Arbitrable Dispute”), the
Claimant may, in lieu of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA, and as the Claimant’s only further recourse, submit the
claim to final and binding arbitration in the city of San Jose, State of
California, before an experienced employment arbitrator selected in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association. Except as otherwise provided in this Section 9(d) or Section 9(f),
each party shall pay the fees of their respective attorneys, the expenses of
their witnesses and any other expenses connected with the arbitration, but all
other costs of the arbitration, including the fees of the arbitrator, costs of
any record or transcript of the arbitration, administrative fees and other fees
and costs shall be paid in equal shares by each party (or, if applicable, each
group of parties) to the arbitration. In any Arbitrable Dispute in which the
Claimant prevails, the Company shall reimburse the Claimant’s reasonable
attorneys fees and related expenses. Arbitration in this manner shall be the
exclusive remedy for any Arbitrable Dispute for which an arbitration is elected.
The arbitrator’s decision or award shall be fully enforceable and subject to an
entry of judgment by a court of competent

 

-13-



--------------------------------------------------------------------------------

jurisdiction. Should any party attempt to resolve an Arbitrable Dispute for
which an arbitration is elected by any method other than arbitration pursuant to
this Section, the responding party shall be entitled to recover from the
initiating party all damages, expenses and attorneys fees incurred as a result.

 

(e) Legal Action. Prior to a Change of Control, except to enforce an
arbitrator’s award, no actions may be brought by a Claimant in any court with
respect to an Arbitrable Dispute that is arbitrated.

 

(f) Following a Change of Control. Upon the occurrence of a Change of Control,
an independent party selected jointly by the Participants in the Plan prior to
the Change in the Control and the Committee or the Plan Administrator or other
appropriate person shall assume all duties and responsibilities of the Committee
or Plan Administrator under this Article 9 and actions may be brought by a
Claimant in any appropriate court with respect to an Arbitrable Dispute that is
arbitrated. After a Change of Control, if any person or entity has failed to
comply (or is threatening not to comply) with any of its obligations under the
Plan, or takes or threatens to take any action to deny, diminish or to recover
from any Participant the benefits intended to be provided thereunder, the
Company shall reimburse the Participant for reasonable attorneys fees and
related costs incurred in the successful pursuance or defense of the
Participant’s rights. If the Participant does not prevail, attorneys fees shall
also be payable under the preceding sentence to the extent the Participant had
reasonable justification for pursuing its claim, but only to the extent that the
scope of such representation was reasonable.

 

-14-



--------------------------------------------------------------------------------

  10. Effective Date.

 

The Plan shall be effective as of May 18, 2004.

 

Flextronics International USA, Inc.

By:

        Thomas J. Smach     Chief Financial Officer   Michael E. Marks

 

-15-